Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
Status  
Claims 1-22, 25-31 have been examined. Claim 1 has been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, Para 0055 in Specification describes: 
[0055] The computer system may search for key clinical concepts using NLP and automatically prioritize the sections on where to search based upon clinically sophisticated prioritization logic. While clinicians tend to utilize a standardized approach for annotating a patient encounter, how the document is dictated, including how the sections are labeled, the order of the sections, whether or not section titles exist and, if so, whether the sections are explicitly marked, varies tremendously between different institutions and between doctors at the same institution. Indeed, an individual doctor's normalized region titles listed above. 

However, the specification does not describe any specific information of “normalized region titles”.  As described above, the disclosure does not provide structure to perform claim function of ”normalized region titles”. The specification does not describe with sufficient detail that one of ordinary skill in the art can conclude that the inventor had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “identifying one or more relevant fields to search in each of the medical documents based on how a subject associated with the clinical concept is medically evaluated”. The term "how" in claim 1 is a relative term which renders the claim indefinite.  The term "how" is not defined by the claim, the specification does not 

Allowable Subject Matter Over the Prior Art
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited. 
Claim 1 is directed towards a A method of classifying a plurality of subjects associated with medical documents, the method comprising: 
presenting, via a user interface of a computer system, a dashboard screen; receiving, via the dashboard screen of a computer system, an indication of at least one clinical concept; 
upon receiving the indication of the at least one clinical concept, using a natural language processing (NLP) engine with the computer system to prioritize one or more locations in each one of the medical documents to search for the at least one clinical concept, wherein the prioritization is determined based on at least one of a regioning analysis that maps one or more variations of standard note types to normalized region titles in each of the medical documents and identifying one or more relevant fields to search in each of the medical documents based on how a subject associated with the clinical concept is medically evaluated;  
upon prioritizing the plurality of sections based on associations of the sections to the at least one clinical concept, parsing, with the computer system, the medical documents for corresponding indications of the at least one clinical concept, the 
identifying, with the computer system using the NLP engine, subjects in the plurality of subjects as meeting the at least one clinical concept based on the prioritization of sections within the medical documents and locations of the corresponding indications of the at least one clinical concept within the medical documents; and 
outputting, to the dashboard screen in real time, indications of the subjects in the plurality of subjects identified as meeting the at least one clinical concept. 
The closest prior art relates to Phillips (US. 20120110016) and Riskin (US. 20140365210). Phillipss discloses computer assisted full medical code scheme to code scheme. Riskin discloses processing patient information for transforming narrative content into structured contentusing a natural language processing (NLP) engine to identify a section and at least one clinical assertion within that section; extracting information from the narrative content, wherein the extracted information includes the section, the clinical assertion
However, the combined art fails to receiving the indication of the at least one clinical concept, using a natural language processing (NLP) engine with the computer system to prioritize one or more locations in each one of the medical documents to search for the at least one clinical concept, wherein the prioritization is determined based on at least one of a regioning analysis that maps one or more variations of standard note types to normalized region titles in each of the medical documents and 
Claims 1-2, 5-12, 15-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) & (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686